Citation Nr: 1760758	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder, depression, and post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1997 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

As the record shows multiple psychiatric diagnoses, the claims of entitlement to service connection for general anxiety disorder, depression, and PTSD have been recharacterized as reflected on the title page to encompass any psychiatric disorder shown however diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2012).   

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in August 2016.  A copy of the hearing transcript has been associated with the record. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During his August 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for service connection for hyperlipidemia. 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for service connection for hyperlipidemia have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).  In the present case, the appellant has withdrawn his appeal for service connection for hyperlipidemia, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for hyperlipidemia and it is dismissed.
ORDER

The appeal for service connection for hyperlipidemia is dismissed. 

REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder, the Veteran witnessed distressing medical injuries while serving on the medical detachment.  See Statements in Support of Claim. Military personnel record confirm that the Veteran served as a field medical technician and as a basic hospital corpsman.  See DD Form 214. He also reported experiencing panic attacks during formation. Service treatment records show that the Veteran reported dizziness and lightheadedness while standing in formation, but no diagnosis was rendered. See STRs. Furthermore, the evidence shows the Veteran currently has diagnoses for multiple mental health disorders. The record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim. As the evidence suggests that the Veteran's reported in-service stressful experiences may be related to his currently diagnosed mental health disorders, a remand to provide a VA examination is required. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding treatment records for his mental health disorders and associate them with the claims file.

2. After the above is completed, to the extent possible, schedule the Veteran for a VA psychiatric examination for his acquired psychiatric disorder by an appropriately qualified examiner. Provide the examiner with the claims file, including a copy of this REMAND, for review.

After a review of the claims file, the examiner should respond to the following:

a. Does the Veteran have a current mental health diagnosis? If so, please identify. 

b. For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service?

In providing the above opinions, the examiner should consider the Veteran's competent lay statements describing his stressful military experiences as a field technician/hospital corpsman. In addition, the examiner should consider the STRs indicating that the Veteran experienced dizziness and lightheadness while in formation. Furthermore, the examiner should address the Veteran's VA and private treatment records reflecting mental health treatment and diagnoses for anxiety disorder, depressive disorder, and PTSD. 

 A complete rationale for any opinion expressed must be provided.

3. Thereafter, if no additional development is in order, adjudicate the service connection claim for an acquired psychiatric disorder. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


